BISTLINE, Justice,
on denial of petition for rehearing.
On filing and consideration of the respondent’s petition for rehearing and the brief filed in support thereof, the Court requested and received a responsive brief from appellant. Having now given the issues decided in the Court’s opinion of July 16, 1987, full reconsideration, and deeming that oral reargument is not required, the Court is persuaded to the views of Chief Justice Shepard as expressed in his dissent. Those views are adopted in place of Part II of the July opinion and the decision of the Court is hereby modified to that extent.
Accordingly the judgment of the trial court is affirmed in its entirety. Costs are awarded to respondents.
We affirm the district court in all respects.
SHEPARD, C.J., and HUNTLEY, J., concur.
DONALDSON, J., did not participate in this opinion on rehearing, due to his untimely death.